 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of March 31,
2016 and effective as of June 28, 2016 (the “Effective Date”), by and between
STAR MOUNTAIN RESOURCES, INC., a corporation incorporated under the laws of the
State of Nevada (the “Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands
(the “Buyer”).

 

WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to Five Million and No/100 United States Dollars ($5,000,000) of
senior secured convertible, redeemable debentures (in the form attached hereto
as Exhibit A, the “Debenture(s)”), of which Three Million and No/100 United
States Dollars ($3,000,000) shall be purchased on the date hereof (the “First
Closing”) for the total purchase price of Three Million and No/100 United States
Dollars ($3,000,000) (the “Purchase Price”), and up to Two Million and No/100
United States Dollars ($2,000,000) may be purchased in additional closings as
set forth in Section 4.2 below (the “Additional Closings”) (each of the First
Closing and the Additional Closings are sometimes hereinafter individually
referred to as a “Closing” and collectively as the “Closings”), all subject to
the terms and provisions hereinafter set forth;

 

WHEREAS, the Company, Northern Zinc LLC, a limited liability company organized
and existing under the laws of the State of Nevada, St. Lawrence Zinc Company,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, Balmat Holding Corp., a corporation incorporated under the
laws of the State of Delaware, and Bolcan Mining Corporation, a corporation
incorporated under the laws of the State of Nevada (together, jointly and
severally, the “Guarantors” and together with the Company and any other person
or entity to hereafter become a guarantor or party hereunder, collectively,, the
“Credit Parties”), have each agreed to secure all of the Company’s Obligations
to Buyer under the Debentures, this Agreement and all other Transaction
Documents by granting to the Buyer (i) an unconditional and continuing security
interest in all of the assets and properties of the Company and the Guarantors,
whether now existing or hereafter acquired, pursuant to those certain Security
Agreements, each dated as of the date hereof (in the forms attached hereto as
Exhibit B, the “Security Agreements”) and (ii) an unconditional and continuing
security interest in the Mortgaged Property, pursuant to that certain Mortgages,
Security Agreement, Assignment of Leases and Rents, and Fixture Filing, dated as
of the date hereof (in the form attached hereto as Exhibit C, the “Mortgage”);

 

WHEREAS, the Guarantors will receive a substantial benefit from the Buyer’s
purchase of the Debenture and, as such, have agreed to guarantee all of the
Obligations of the Buyer under the Debentures, this Agreement and all other
Transactions Documents pursuant to those certain Guarantee Agreements, each
dated as of the date hereof (in the form attached hereto as Exhibit D, the
“Guarantee Agreements”); and

 

 1 

  

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Agreements, Pledgors (as defined herein) have agreed to
execute those certain Pledge Agreements in favor of Buyer, whereby each Pledgor
shall pledge to the Buyer all of its right, title and interest in and to, and
provide a first priority lien and security interest on, certain issued and
outstanding shares of common stock or units of membership interests of the
Pledged Companies, as applicable, each dated as of the date hereof (in the form
attached hereto as Exhibit E, the “Pledge Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1 “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling,”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

2.2 “Assets” means all of the properties and assets of the Person in question,
as the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2.3 “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.

 

 2 

  

 

2.4 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

2.5 “Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

2.6 “Compliance Certificate” means that certain compliance certificate executed
by an officer of the Company in the form attached hereto as Exhibit F.

 

2.7 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.8 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.9 “Collateral” shall have the meaning given to it in the Security Agreements
and the Mortgage.

 

2.10 “Credit Party(ies)” shall have the meaning given to it in the recitals
hereof.

 

2.11 “DANC” shall mean Development Authority of the North Country, a New York
public benefit corporation.

 

2.12 “Debenture(s)” shall have the meaning given to it in the preamble hereof.

 

2.13 “Effective Date” means the date so defined in the introductory paragraph of
this Agreement.

 

2.14 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.15 “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

 3 

  

 

2.16 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 

2.17 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.18 “Guarantee Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.19 “Guarantors” shall have the meaning given to it in the recitals hereof.

 

2.20 “Hazardous Materials” means: (i) any chemicals, materials, substances or
wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.21 “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
by and between DANC and the Buyer, in the form attached hereto as Exhibit G.

 

2.22 “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Buyer, the
Company and the Company’s transfer agent, in the form attached hereto as Exhibit
H.

 

2.23 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.24 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.25 “Leases” means all leases for real or personal property.

 

 4 

  

 

2.26 “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the Assets, business, prospects, properties,
financial condition or results of operations of the Company; (ii) a material
impairment of the ability of the Company to perform any of its Obligations under
any of the Transaction Documents; or (iii) a material adverse effect on: (A) any
material portion of the “Collateral” (as such term is defined in the Security
Agreements); (B) the legality, validity, binding effect or enforceability
against the Credit Parties of any of the Transaction Documents; (C) the
perfection or priority of any Encumbrance granted to Buyer under any Transaction
Documents; (D) the rights or remedies of the Buyer under any of the Transaction
Documents; or (E) a material adverse effect or impairment on the Buyer’s ability
to sell the shares of the Company’s Common Stock issuable to Buyer under any
Transaction Documents without limitation or restriction. For purposes of
determining whether any of the foregoing changes, effects, impairments, or other
events have occurred, such determination shall be made by Buyer, in its sole,
but reasonably exercised, discretion.

 

2.27 “Material Contract” shall mean any Contract to which the Company is a party
or by which the Company or any of its Assets are bound and which: (i) must be
disclosed to any Governmental Authority or any other laws, rules or regulations
of any Governmental Authority; (ii) involves aggregate payments of Seventy-Five
Thousand Dollars ($75,000) or more to or from the Company; (iii) involves
delivery, purchase, licensing or provision, by or to the Company, of any goods,
services, assets or other items having a value (or potential value) over the
term of such Contract of Seventy-Five Thousand Dollars ($75,000) or more or is
otherwise material to the conduct of the Company’s business as now conducted and
as contemplated to be conducted in the future; (iii) involves a Credit Party
Lease having a term of one year or more; (iv) imposes any guaranty, surety or
indemnification obligations on the Company; or (v) prohibits the Company from
engaging in any business or competing anywhere in the world.

 

2.28 “Mortgaged Property” shall mean that certain real property set forth in
Schedule 1.1 attached hereto.

 

2.29 “Mortgages” shall have the meaning given to it in the recitals hereof.

 

2.30 “Obligation” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement, the Debentures or any other Transaction
Documents, or any other agreement between any of the Credit Parties and the
Buyer, as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

2.31 “Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

 5 

  

 

2.32 “OTC Markets” means the OTC Markets Group, Inc.

 

2.33 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

 

2.34 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.35 “Pledge Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.36 “Pledged Companies” shall mean each of the Guarantors, respectively.

 

2.37 “Pledgors” shall mean the Company, Northern Zinc LLC and Balmat Holding
Corp., respectively.

 

2.38 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the OTC
Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.

 

2.39 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.40 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.41 “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

2.42 “SEC” shall mean the United States Securities and Exchange Commission.

 

2.43 “Securities” means, collectively, the Debentures and any additional shares
of Common Stock issuable in connection with a conversion of the Debentures, or
the terms of this Agreement or any other Transaction Documents.

 

2.44 “Security Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.45 “Subordinated Creditors” shall mean Joseph H. Marchal, an individual with
an address at 40 Soaring Bird Court, Las Vegas, NV 89135, and Edward F. Brogan,
an individual with an address at c/o Joseph H. Marchal, 40 Soaring Bird Court,
Las Vegas, NV 89135.

 

 6 

  

 

2.46 “Subordination Agreement” shall mean that certain Subordination Agreement
by and among the Credit Parties, the Buyer and the Subordinated Creditors, in
the form attached hereto as Exhibit I.

 

2.47 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.

 

2.48 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.49 “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by any Credit Party in connection with
this Agreement, including the Debentures, the Security Agreements, the Mortgage,
the Guarantee Agreements, the Use of Proceeds Confirmation, the Irrevocable
Transfer Agent Instructions, the Pledge Agreements, the Use Of Proceeds
Confirmation, the Intercreditor Agreement, the Subordination Agreement and the
Validity Certificates, together with all modifications, amendments, extensions,
future advances, renewals, and substitutions thereof.

 

2.50 “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as Exhibit J.

 

2.51 “Validity Certificate(s)” shall mean those certain validity certificates
executed by such officers and directors of the Company as the Buyer shall
require, in the Buyer’s sole discretion, the form of which is attached hereto as
Exhibit K.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

 7 

  

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1 Purchase and Sale of Debentures. Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, Buyer agrees to purchase, at each
Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the purchase price applicable to each Closing as
more specifically set forth below.

 

4.2 Closing Dates. The First Closing of the purchase and sale of the Debentures
shall be for Three Million and No/100 United States Dollars ($3,000,000), and
shall take place on the Effective Date, subject to satisfaction of the
conditions to the First Closing set forth in this Agreement (the “First Closing
Date”). Additional Closings of the purchase and sale of the Debentures shall be
at such times and for such amounts as determined in accordance with Section 4.4
below, subject to satisfaction of the conditions to the Additional Closings set
forth in this Agreement (the “Additional Closing Dates”) (collectively referred
to as the “Closing Dates”). The Closings shall occur on the respective Closing
Dates through the use of overnight mails and subject to customary escrow
instructions from Buyer and its counsel, or in such other manner as is mutually
agreed to by the Company and the Buyer.

 

4.3 Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date: (i) the Buyer shall deliver to the
Company, to a Company account designated by the Company, the aggregate proceeds
for the Debentures to be issued and sold to Buyer at each such Closing, minus
the fees to be paid directly from the proceeds of each such Closing as set forth
in this Agreement, in the form of wire transfers of immediately available U.S.
dollars; and (ii) the Company shall deliver to Buyer the Debentures which Buyer
is purchasing hereunder at each Closing, duly executed on behalf of the Company,
together with any other documents required to be delivered pursuant to this
Agreement.

 

4.4 Additional Closings. At any time after the First Closing but prior to the
maturity date of any of the Debentures issued in the First Closing, the Company
may request that Buyer purchase additional Debentures hereunder in Additional
Closings by written notice to Buyer, and, subject to the conditions below, Buyer
shall purchase such additional Debentures in such amounts and at such times as
Buyer and the Company may mutually agree, so long as the following conditions
have been satisfied, in Buyer’s sole and absolute discretion: (i) no default or
“Event of Default” (as such term is defined in any of the Transaction Documents)
shall have occurred or be continuing under this Agreement or any other
Transaction Documents, and no event shall have occurred that, with the passage
of time, the giving of notice, or both, would constitute a default or an Event
of Default hereunder or thereunder; and (ii) any additional purchase of
Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.

 

 8 

  

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1 Investment Purpose. Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof.

 

5.2 Accredited Buyer Status. Buyer is an “accredited investor” as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act of
1933.

 

5.3 Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

5.4 Information. Buyer and its advisors, if any, have been furnished with all
materials they have requested relating to the business, finances and operations
of the Company and information Buyer deemed material to making an informed
investment decision regarding its purchase of the Securities. Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5 No Governmental Review. Buyer understands that no United States federal or
state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.

 

 9 

  

 

5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Company makes the following
representations and warranties to Buyer, each of which shall be true and correct
in all respects as of the date of the execution and delivery of this Agreement
and as of the date of each Closing hereunder, and which shall survive the
execution and delivery of this Agreement:

 

6.1 Subsidiaries. A list of all of the Company’s Subsidiaries, direct and
indirect, is set forth in Schedule 6.1 hereto.

 

6.2 Organization. Each Credit Party is a corporation, limited liability company,
or other form of legally recognized entity, as applicable, duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is incorporated, and has the full power and authority and all necessary
certificates, licenses, approvals and Permits to: (i) enter into and execute
this Agreement and the Transaction Documents and to perform all of its
Obligations hereunder and thereunder; and (ii) own and operate its Assets and
properties and to conduct and carry on its business as and to the extent now
conducted. Each Credit Party is duly qualified to transact business and is in
good standing as a foreign corporation in each jurisdiction where the character
of its business or the ownership or use and operation of its Assets or
properties requires such qualification. The exact legal name of the Credit
Parties is as set forth in the preamble to this Agreement, and the Credit
Parties do not currently conduct, nor have the Credit Parties, during the last
five (5) years conducted, business under any other name or trade name, except
for the Company which changes its name from Jameson Stanford Resources, Inc. on
December 15, 2014 and from MyOtherCountryClub.com in 2012.

 

6.3 Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Credit Parties of this Agreement and the Transaction Documents, and
the performance by each Credit Party of all of its Obligations hereunder and
thereunder, including the issuance of the Securities, have been duly and validly
authorized and approved by each Credit Party and its board of directors,
stockholders, members, managers, partners pursuant to all applicable Laws and no
other action or Consent on the part of any Credit Party, its board of directors,
managers, stockholders members, partners or any other Person is necessary or
required by the Credit Parties to execute this Agreement and the Transaction
Documents, consummate the transactions contemplated herein and therein, perform
all of Obligations hereunder and thereunder, or to issue the Securities. This
Agreement and each of the Transaction Documents have been duly and validly
executed by Credit Parties (and the officer executing this Agreement and all
such other Transaction Documents is duly authorized to act and execute same on
behalf of each Credit Party) and constitute the valid and legally binding
agreements of the Credit Parties, enforceable against each Credit Party in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

 10 

  

 

6.4 Capitalization. The authorized capital stock or other capitalization of each
Credit Party, as applicable, is set forth in the Public Documents (as
hereinafter defined). All of such outstanding shares or other securities of each
Credit Party are validly issued, fully paid and non-assessable and have been
issued in compliance with all foreign, federal and state securities laws and
none of such outstanding shares or other securities were issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
As of the Effective Date, no shares of capital stock or other securities of any
Credit Party are subject to preemptive rights or any other similar rights or any
Claims or Encumbrances suffered or permitted by any Credit Party. The Common
Stock is currently quoted on the OTC Markets under the trading symbol “SMRS”.
The Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. Except as disclosed in the “Public Documents”
(as hereinafter defined) and except for the Securities to be issued pursuant to
this Agreement, as of the date hereof: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its Subsidiaries,
or by which the Company or any of its Subsidiaries is or may become bound; (iii)
there are no outstanding registration statements with respect to any Credit
Party or any of its securities; (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except pursuant to
this Agreement); (v) there are no financing statements securing obligations
filed in connection with the Company or any of its Assets; (vi) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein; and (vii) there are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. The Company
has furnished to the Buyer true, complete and correct copies of: each Credit
Party’s respective articles of incorporation (including any certificates of
designation, is applicable), bylaws, operating agreement, partnership agreement,
certificate of organization or similar organizational and governing documents
(the “Organizational Documents”). Except for the Organizational Documents or as
disclosed in the Public Documents, there are no other shareholder agreements,
voting agreements or other Contracts of any nature or kind that restrict, limit
or in any manner impose Obligations on the governance of any Credit Party.

 

 11 

  

 

6.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Credit Parties; (ii)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, or gives to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any provision of any Contract to which any Credit Party is a party or by
which any of its Assets or properties may be bound; (iii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any Judgment; (iv) constitute a violation of,
or conflict with, any Law (including United States federal and state securities
Laws); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, any Credit Party or any of
its Assets. The Credit Parties are not in violation of any Credit Parties’
Organizational Documents and the Credit Parties are not in default or breach
(and no event has occurred which with notice or lapse of time or both could put
any Credit Party in default or breach) under, and the Credit Parties have not
taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Contract to which any Credit Party is a party or by which any property or
Assets of the Credit Parties are bound or affected. The businesses of the Credit
Parties are not being conducted, and shall not be conducted so long as Buyer
owns any of the Securities, in violation of any Law. Except as specifically
contemplated by this Agreement, no Credit Party is required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Securities in accordance with the terms
hereof. All Consents which any Credit Party is required to obtain pursuant to
the immediately preceding sentence have been obtained or effected on or prior to
the date hereof. The Credit Parties are not aware of any facts or circumstances
which might give rise to any of the foregoing.

 

6.6 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 

 12 

  

 

6.7 Financial Statements. The Company has delivered to the Buyer a consolidated
Balance Sheets and Statement of Operations for the year ending December 31, 2015
and the four month period ended April 30, 2016 (collectively, together with any
financial statements filed by the Company with the SEC, any Principal Trading
Market, or any other Governmental Authority, if applicable, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such Financial Statements or the notes thereto; or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly and accurately
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). To the
best knowledge of the Company, no other information provided by or on behalf of
the Company and its Subsidiaries to the Buyer, either as a disclosure schedule
to this Agreement, or otherwise in connection with Buyer’s due diligence
investigation of the Company and its Subsidiaries, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

6.8 Public Documents. The Common Stock of the Company is registered pursuant to
Section 12 of the Exchange Act and the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC, the OTC Markets, or any other Governmental Authority,
as applicable (all of the foregoing filed within the two (2) years preceding the
date hereof or amended after the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “Public Documents”). The
Company is current with its filing obligations with the SEC, the OTC Markets, or
any other Governmental Authority, as applicable. The Company represents and
warrants that true and complete copies of the Public Documents are available on
the SEC website or the OTC Markets website, as applicable (www.sec.gov, or
www.otcmarkets.com) at no charge to Buyer, and Buyer acknowledges that it may
retrieve all Public Documents from such websites and Buyer’s access to such
Public Documents through such website shall constitute delivery of the Public
Documents to Buyer; provided, however, that if Buyer is unable to obtain any of
such Public Documents from such websites at no charge, as result of such
websites not being available or any other reason beyond Buyer’s control, then
upon request from Buyer, the Company shall deliver to Buyer true and complete
copies of such Public Documents. The Company shall also deliver to Buyer true
and complete copies of all draft filings, reports, schedules, statements and
other documents required to be filed with the requirements of the OTC Markets
that have been prepared but not filed with the OTC Markets as of the date
hereof. None of the Public Documents, at the time they were filed with the SEC,
the OTC Markets, or other Governmental Authority, as applicable, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such Public Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the Public Documents). As of their respective dates,
the consolidated financial statements of the Company and its Subsidiaries
included in the Public Documents complied in all material respects with
applicable accounting requirements and any published rules and regulations of
the SEC and OTC Markets with respect thereto.

 

 13 

  

 

6.9 Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Credit Parties other than in the
Credit Parties’ Ordinary Course of Business.

 

6.10 Absence of Litigation or Adverse Matters. No condition, circumstance,
event, agreement, document, instrument, restriction, litigation or Proceeding
(or threatened litigation or Proceeding or basis therefor) exists which: (i)
could adversely affect the validity or priority of the Encumbrances granted to
the Buyer under the Transaction Documents; (ii) could adversely affect the
ability of the Company to perform its Obligations under the Transaction
Documents; (iii) would constitute a default under any of the Transaction
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect. In addition: (vi) there is no Proceeding before or by any
Governmental Authority or any other Person, pending, or the best of Company’s
knowledge, threatened or contemplated by, against or affecting the Company, its
business or Assets; (vii) there is no outstanding Judgments against or affecting
the Company, its business or Assets; (viii) the Company is not in breach or
violation of any Contract, except as set forth in Schedule 6.10 attached hereto;
and (ix) the Company has not received any material complaint from any customer,
supplier, vendor or employee.

 

6.11 Liabilities and Indebtedness of the Company. The Credit Parties do not have
any Obligations of any nature whatsoever, except: (i) as disclosed in the
Financial Statements; (ii) the amounts set forth in Schedule 6.11 attached
hereto (the “Bridge Loans”), or (iii) Obligations incurred in the Ordinary
Course of Business since the date of the most recent Financial Statements which
do not or would not, individually or in the aggregate, exceed Two Hundred
Thousand Dollars ($200,000) or otherwise have a Material Adverse Effect; or (iv)
the Five Hundred Thousand Dollar ($500,000) loan from DANC; or (v) Obligations
owed to the Buyer.

 

 14 

  

 

6.12 Title to Assets. The Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same, except as provided
for by record or abstract, in Section 4.15 and Schedule 4.15 of the Purchase
Agreement entered into among Northern Zinc, LLC, the Company, Hudbay Minerals,
Inc., Balmat Holding Corporation and St. Lawrence Zinc Company, LLC dated
October 13, 2015 (the “Balmat Acquisition Agreement”). To the knowledge of the
Company, the Company’s Assets are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

 

6.13 Real Estate.

 

(a) Real Property Ownership. Except for the Credit Party Leases, Real Property,
any mineral or mining concession, claim, patent, lease or other right to explore
for, exploit, develop, mine, produce, mill or process minerals or any interest
therein (“Concession”), royalty interests in each of the Concessions and Real
Property and as set forth on Schedule 6.13 (the “Land Rights Agreements”), the
Credit Parties do not own any Real Property.

 

Except as disclosed in Schedule 6.13 attached hereto, the Land Rights Agreements
are in full force and effect and in good standing and the Land Rights Agreements
are held by the Company or its Subsidiaries free and clear of all Liens. Except
as disclosed in Schedule 6.13 attached hereto, and applying customary standards
in the mining industry in the United States:

 

(i) each Concession is in good standing and has been properly located and
recorded in compliance with applicable Laws and is comprised of valid and
subsisting mineral claims;

 

(ii) any and all (a) assessment work required, and (b) other work required by
applicable Laws, to be performed and filed under the Concessions has been
performed and filed;

 

(iii) any and all filings required to be filed in respect of the Concessions and
the Real Property have been filed;

 

(iv) the Company or its subsidiaries, as applicable, has the exclusive right to
deal with the Concessions and the Real Property;

 

(v) no other Person has any interest in the Concessions or the Real Property or
any right to acquire any such interest;

 

(vi) there are no mining concessions, claims, interests in real and immoveable
property, leases, licenses, permit or any other rights conflicting with the
Concessions or the Real Property;

 

(vii) there are no back-in rights, earn-in rights, rights of first refusal,
royalty rights or similar provisions which would affect the Company or its
subsidiaries interests in the Concessions or the Real Property; and

 

 15 

  

 

(viii) neither the Company nor its subsidiaries has received any notice, whether
written or oral from any Governmental Entity or any Person with jurisdiction or
applicable authority of any default under, or of any revocation or intention to
revoke, the Concessions, the Real Property, the Company or its subsidiaries
interests therein.

 

(b) Real Property Leases. Except for ordinary office Leases, land rights
agreements and concessions listed on Schedule 6.13 attached hereto or disclosed
to the Buyer in writing prior to the date hereof (the “Credit Party Leases”),
the Credit Parties do not lease any other Real Property.

 

6.14 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyer, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with any Credit Party. To the knowledge of each
Credit Party, each of the Material Contracts is in full force and effect and is
a valid and binding Obligation of the parties thereto in accordance with the
terms and conditions thereof. To the knowledge of each Credit Party and its
officers, all Obligations required to be performed under the terms of each of
the Material Contracts by any party thereto have been fully performed by all
parties thereto, and no party to any Material Contracts is in default with
respect to any term or condition thereof, nor has any event occurred which ,
through the passage of time or the giving of notice, or both, would constitute a
default thereunder or would cause the acceleration or modification of any
Obligation of any party thereto or the creation of any Encumbrance upon any of
the Assets of the Credit Parties. Further, no Credit Party has received notice,
nor does any Credit Party have any knowledge, of any pending or contemplated
termination of any of the Material Contracts and, no such termination is
proposed or has been threatened, whether in writing or orally.

 

6.15 Compliance with Laws. To the knowledge of each Credit Party and its
officers, each Credit Party is and at all times has been in full compliance with
all Laws. No Credit Party has received any notice that it is in violation of,
has violated, or is under investigation with respect to, or has been threatened
to be charged with, any violation of any Law.

 

6.16 Intentionally Deleted.

 

6.17 Labor and Employment Matters. Except as disclosed on Schedule 6.17 attached
hereto, the Credit Parties are not involved in any labor dispute or, to the
knowledge of each Credit Party, is any such dispute threatened. To the knowledge
of each Credit Party and its officers, none of the employees of any Credit Party
is a member of a union and each Credit Party believes that its relations with
its employees are good. To the knowledge of each Credit Party and its officers,
the Credit Parties have complied in all material respects with all Laws relating
to employment matters, civil rights and equal employment opportunities.

 

 16 

  

 

6.18 Employee Benefit Plans. Except as disclosed to the Buyer in writing prior
to the date hereof or as provided for in a Material Contract, the Credit Parties
do not have and have not ever maintained, and have no Obligations with respect
to any employee benefit plans or arrangements, including employee pension
benefit plans, as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), multiemployer plans, as defined in
Section 3(37) of ERISA, employee welfare benefit plans, as defined in Section
3(1) of ERISA, deferred compensation plans, stock option plans, bonus plans,
stock purchase plans, hospitalization, disability and other insurance plans,
severance or termination pay plans and policies, whether or not described in
Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Credit Parties participate (collectively, the “Employee Benefit Plans”). To each
Credit Party’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified. No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority. To each Credit Party’s knowledge, the Credit Parties
have promptly paid and discharged all Obligations arising under ERISA of a
character which if unpaid or unperformed might result in the imposition of an
Encumbrance against any of its Assets or otherwise have a Material Adverse
Effect.

 

6.19 Tax Matters. Except as disclosed in Schedule 6.19 attached hereto, the
Company and each Guarantor has made and timely filed all Tax Returns required by
any jurisdiction to which it is subject, and each such Tax Return has been
prepared in compliance with all applicable Laws, and all such Tax Returns are
true and accurate in all respects. Except and only to the extent that the
Company and each Guarantor has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes, each Credit Party
has timely paid all Taxes shown or determined to be due on such Tax Returns,
except those being contested in good faith, and each Credit Party has set aside
on its books provision reasonably adequate for the payment of all Taxes for
periods subsequent to the periods to which such Tax Returns apply. Except as
disclosed in Schedule 6.19 attached hereto, there are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of each Credit Party know of no basis for any such claim. The
Credit Parties have withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person. There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to any Credit Party
regarding Taxes.

 

 17 

  

 

6.20 Insurance. The Credit Parties are each covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks which the Company has deemed commercially
prudent (the “Insurance Policies”). Such Insurance Policies are in full force
and effect, and all premiums due thereon have been paid. None of the Insurance
Policies will lapse or terminate as a result of the transactions contemplated by
this Agreement. The Credit Parties have complied with the provisions of such
Insurance Policies. The Credit Parties have not been refused any insurance
coverage sought or applied for and the Credit Parties do not have any reason to
believe that it will not be able to renew its existing Insurance Policies as and
when such Insurance Policies expire or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
materially and adversely affect the condition, financial or otherwise, or the
earnings, business or operations of the Credit Parties.

 

6.21 Permits. The Credit Parties possess all Permits necessary to conduct its
business, and no Credit Party has received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Credit Parties are in full compliance with the respective requirements of all
such Permits.

 

6.22 Bank Accounts; Business Location. Schedule 6.22 sets forth, with respect to
each account of the Credit Parties with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account. The Credit Parties have no office or
place of business other than as identified on Schedule 6.22 and each of the
Credit Party’s principal places of business and chief executive offices are
indicated on Schedule 6.22. All books and records of the Credit Parties and
other material Assets of the Credit Parties are held or located at the principal
offices of the Credit Parties indicated on Schedule 6.22.

 

6.23 Environmental Laws. Except as disclosed in Schedule 6.23 attached hereto
and as are used in such amounts as are customary in the Ordinary Course of
Business of the Credit Parties and in compliance with all applicable
Environmental Laws, each Credit Party represents and warrants to Buyer that: (i)
no Credit Party has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off any of the
premises of the Credit Parties (whether or not owned by the Credit Parties) in
any manner which at any time violates any Environmental Law or any Permit,
certificate, approval or similar authorization thereunder; (ii) the operations
of the Credit Parties comply in all material respects with all Environmental
Laws and all Permits certificates, approvals and similar authorizations
thereunder; (iii) there has been no investigation, Proceeding, complaint, order,
directive, Claim, citation or notice by any Governmental Authority or any other
Person, nor is any pending or, to the each Credit Party’s knowledge, threatened;
and (iv) the Credit Parties do not have any liability, contingent or otherwise,
in connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

 

 18 

  

 

6.24 Illegal Payments. To the knowledge of each of the Credit Parties, neither
the Credit Parties, nor any director, officer, agent, employee or other Person
acting on behalf of the Credit Parties has, in the course of his actions for, or
on behalf of, the Credit Parties: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

6.25 Related Party Transactions. Except for arm’s length transactions pursuant
to which the Credit Parties make payments in the Ordinary Course of Business
upon terms no less favorable than the Credit Parties could obtain from third
parties or as provided for in a Material Contract, none of the officers,
directors or employees of the Credit Parties, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the ownership interests of
the Credit Parties (each a “Material Shareholder”), is presently a party to any
transaction with the Credit Parties (other than for services as employees,
officers and directors), including any Contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Credit
Parties, any other Person in which any officer, director, or any such employee
or Material Shareholder has a substantial or material interest in or of which
any officer, director or employee of the Credit Parties or Material Shareholder
is an officer, director, trustee or partner. There are no Claims or disputes of
any nature or kind between the Credit Parties and any officer, director or
employee of the Credit Parties or any Material Shareholder, or between any of
them, relating to each Credit Party and its business.

 

6.26 Internal Accounting Controls. Each Credit Party maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences..

 

6.27 Acknowledgment Regarding Buyer’s Purchase of the Securities. Each Credit
Party acknowledges and agrees that Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company and each Guarantor further acknowledges that
Buyer is not acting as a financial advisor or fiduciary of the Credit Parties
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by Buyer or any of its representatives
or agents in connection with this Agreement and the transactions contemplated
hereby is merely incidental to Buyer’s purchase of the Securities. The Credit
Parties further represent to Buyer that the Company’s and each Guarantor’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, each Guarantor and its representatives.

 

 19 

  

 

6.28 Seniority. No indebtedness or other equity or security of the Credit
Parties is senior to the Debentures in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, except only purchase
money security interests (which are senior only as to underlying Assets covered
thereby).

 

6.29 Brokerage Fees. Except as disclosed to the Buyer in writing prior to the
date hereto, there is no Person acting on behalf of the Credit Parties who is
entitled to or has any claim for any brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

6.30 No General Solicitation. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Securities.

 

6.31 No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of such securities to
be integrated with prior offerings by the Credit Parties for purposes of the
Securities Act.

 

6.32 Private Placement. No registration under the Securities Act or the laws,
rules or regulation of any other governmental authority is required for the
issuance of the Securities.

 

6.33 Full Disclosure. All the representations and warranties made by the Credit
Parties herein or in the Schedules hereto, and all of the financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to the Buyer in connection with or in furtherance of this
Agreement or pertaining to the transaction contemplated herein, whether made or
given by the Credit Parties, its agents or representatives, are complete and
accurate in all material respects, and do not omit any material information
required to make the statements and information provided, in light of the
transaction contemplated herein and in light of the circumstances under which
they were made, not misleading, accurate and meaningful.

 

 20 

  

 

ARTICLE VII

COVENANTS

 

7.1 Negative Covenants.

 

(a) Indebtedness. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, create,
assume, incur or have outstanding any indebtedness for borrowed money of any
nature or kind (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any Obligation of any
other Person, except for: (i) the Debentures; (ii) Obligations disclosed in the
financial statements provided to the Buyer as of the Effective Date; (iii)
Obligations for accounts payable, other than for money borrowed, incurred in the
Ordinary Course of Business of the Credit Parties; provided that, any management
or similar fees payable by the Credit Parties shall be fully subordinated in
right of payment to the prior payment in full of the Debentures; (iv)
obligations permitting the financing of equipment; and (v) indebtedness owed to
DANC as of the Effective Date; provided the Credit Parties shall be allowed
either directly or indirectly to create, assume, incur and have outstanding
other indebtedness following the Effective Date so long as the indebtedness is
evidenced by a Subordination Agreement, signed by the Buyer and the third-party
creditor, in form acceptable to the Buyer in its sole discretion.

 

(b) Encumbrances. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Encumbrance upon any Asset of the
Credit Parties, whether owned at the date hereof or hereafter acquired, except
for any Encumbrance in connection with the financing of equipment.

 

(c) Investments. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, make or
have outstanding any new investments (whether through purchase of stocks,
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except following: (i)
investments in direct obligations of the United States or any state in the
United States; (ii) trade credit extended by any Credit Party in its Ordinary
Course of Business; (iii) investments existing on the Effective Date and set
forth in the financial statements provided to the Buyer; and (iv) capital
expenditures first approved by the Buyer in writing, which approval shall not be
unreasonably withheld.

 

(d) Issuances. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, issue
any equity, debt or convertible or derivative instruments or securities
whatsoever, except upon obtaining Buyer’s prior written consent, which consent
may be withheld in Buyer’s sole discretion, provided, however, notwithstanding
anything to the contrary, the Company shall be permitted to issue and distribute
additional capital stock and other securities without the consent of the Buyer
if such issuance and/or distribution does not result in a Change of Control.

 

 21 

  

 

(e) Transfer; Merger. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, permit
or enter into any transaction involving a “Change of Control” (as hereinafter
defined), or any other merger, consolidation, sale, transfer, license, Lease,
Encumbrance or other disposition of all or substantially all of its properties
or business or all or substantially all of its Assets, except for the sale,
lease or licensing of property or Assets of the Credit Parties in the Ordinary
Course of Business of the Credit Parties. For purposes of this Agreement, the
term “Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Credit
Parties which results in any change in the identity of the individuals or
entities previously having the power to direct, or cause the direction of, the
management and policies of the Credit Parties, or the grant of a security
interest in any ownership interest of any Person directly or indirectly
controlling the Credit Parties, which could result in a change in the identity
of the individuals or entities previously having the power to direct, or cause
the direction of, the management and policies of the Credit Parties.

 

(f) Distributions; Restricted Payments; Change in Management. So long as Buyer
owns, legally or beneficially, any of the Debentures, the Credit Parties shall
not, either directly or indirectly: (i) purchase or redeem any shares of its
capital stock; (ii) declare or pay any dividends or distributions, whether in
cash or otherwise, or set aside any funds for any such purpose; (iii) make any
distribution to its shareholders, make any distribution of its property or
Assets or make any loans, advances or extensions of credit to, or investments
in, any Person, including, without limitation, any Affiliates of the Credit
Parties, or the Credit Parties’ officers, directors, employees or Material
Shareholder; (iv) pay any outstanding indebtedness of the Credit Parties, except
for indebtedness and other Obligations permitted hereunder (which for the
avoidance of doubt permitted payments are to include the debt service payments
owed to DANC. and debt service payments to Fognani and Faught, PLLC in an amount
not to exceed Fifty Thousand and No/100 United States Dollars ($50,000) per
month); (v) increase the annual salary paid to any officers or directors of the
Credit Parties as of the Effective Date, unless any such increase is part of a
written employment contract with any such officers entered into prior to the
Effective Date, a copy of which has been delivered to and approved by the Buyer;
or (vi) add, replace, remove, or otherwise change any directors or officers of
the Credit Parties from the directors and officers existing as of the Effective
Date, unless first approved by Buyer in writing, which approval may be granted
or withheld or conditioned by Buyer in its sole and absolute discretion.

 

(g) Use of Proceeds. The Credit Parties shall not use any portion of the
proceeds of the Debentures, either directly or indirectly, for any of the
following purposes: (i) to make any payment towards any indebtedness of the
Credit Parties, except payments related to permitted indebtedness and the Bridge
Loans as set forth on the Use of Proceeds Confirmation and approved by Buyer in
its sole and absolute discretion; (ii) to pay any Taxes of any nature or kind
that may be due by the Credit Parties, except for those Tax set forth on the Use
of Proceeds Confirmation; or (iii) to pay any Obligations of any nature or kind
due or owing to any officers, directors, employees, or Material Shareholders of
the Credit Parties, other than salaries and business expenses payable in the
Ordinary Course of Business of the Credit Parties and the Bridge Loans as set
forth on the Use of Proceeds Confirmation and approved by Buyer in its sole and
absolute discretion. Each Credit Party covenants and agrees to only use any
portion of the proceeds of the purchase and sale of the Debentures for the
purposes set forth in the Use of Proceeds Confirmation to be executed by the
Company on the Effective Date, unless the Company obtains the prior written
consent of the Buyer to use such proceeds for any other purpose, which consent
may be granted or withheld or conditioned by Buyer in its sole and absolute
discretion.

 

 22 

  

 

(h) Business Activities; Change of Legal Status and Organizational Documents.
The Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in as of the Effective Date and business reasonably related
thereto; (ii) change its name, organizational identification number (if
applicable), its type of organization, its jurisdiction of organization or other
legal structure; or (iii) permit its Certificate of Incorporation, Bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to have a Material Adverse Effect.

 

(i) Transactions with Affiliates. The Credit Parties shall not enter into any
transaction with any of its Affiliates, officers, directors, employees, Material
Shareholders or other insiders, except in the Ordinary Course of Business of the
Credit Parties and upon fair and reasonable terms that are no less favorable to
the Credit Parties than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate of the Credit Parties.

 

(j) Bank Accounts. The Credit Parties shall not maintain any bank, deposit,
credit card payment processing accounts, or other accounts with any financial
institution, or any other Person, other than the Credit Parties’ accounts listed
in the attached Schedule 6.22. Specifically, the Credit Parties may not change,
modify, close or otherwise affect any of the accounts listed in Schedule 6.22
without Buyer’s prior written approval, which approval may be withheld or
conditioned in Buyer’s sole and absolute discretion.

 

7.2 Affirmative Covenants.

 

(a) Corporate Existence. The Credit Parties shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary, and shall at all times continue as a going concern in the business
which the Credit Parties are presently conducting.

 

(b) Tax Liabilities. The Credit Parties shall at all times pay and discharge all
Taxes upon, and all Claims (including claims for labor, materials and supplies)
against any Credit Party or any of its properties or Assets, before the same
shall become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

 

(c) Notice of Proceedings. The Credit Parties shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Credit Parties, give written notice to the Buyer of all
threatened or pending Proceedings before any Governmental Authority or otherwise
affecting the Credit Parties or any of its Assets.

 

(d) Material Adverse Effect. The Credit Parties shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Credit Parties, give written notice to the Buyer of any
event, circumstance, fact or other matter that could in any way have or be
reasonably expected to have a Material Adverse Effect.

 

 23 

  

 

(e) Notice of Default. The Credit Parties shall, promptly, but not more than
five (5) days after the commencement thereof, give notice to the Buyer in
writing of the occurrence of any “Event of Default” (as such term is defined in
any of the Transaction Documents) or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder or
under any other Transaction Documents.

 

(f) Maintain Property. The Credit Parties shall at all times maintain, preserve
and keep all of its Assets in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as the Credit Parties deem
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Buyer to examine and inspect such Assets at all reasonable times
upon reasonable notice during business hours. During the continuance of any
Event of Default hereunder or under any Transaction Documents, the Buyer shall,
at the Company’s expense, have the right to make additional inspections without
providing advance notice.

 

(g) Maintain Insurance. Within thirty (30) days of the First Closing, the Credit
Parties shall at all times insure and keep insured with insurance companies
acceptable to Buyer, all insurable property, Assets and businesses owned by the
Credit Parties which is of a character usually insured by companies similarly
situated and operating like properties, against loss or damage from fire and
such other hazards or risks as are customarily insured against by companies
similarly situated and operating like properties; and shall similarly insure
employers’, public and professional liability risks. Within thirty (30) days of
the First Closing, the Credit Parties shall deliver to the Buyer a certificate
setting forth in summary form the nature and extent of the insurance maintained
pursuant to this Section. All such policies of insurance must be satisfactory to
Buyer in relation to the amount and term of the Debentures and type and value of
the Assets of the Credit Parties, shall identify Buyer as loss payee and as an
additional insured. In the event the Credit Parties fail to provide Buyer with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Buyer, without waiving or releasing any obligation or default by the Credit
Parties hereunder, may at any time (but shall be under no obligation to so act),
obtain and maintain such policies of insurance and pay such premium and take any
other action with respect thereto, which Buyer deems advisable. This insurance
coverage: (i) may, but need not, protect the Credit Parties’ interest in such
property; and (ii) may not pay any claim made by, or against, the Credit Parties
in connection with such property. The Credit Parties may later request that the
Buyer cancel any such insurance purchased by Buyer, but only after providing
Buyer with evidence that the insurance coverage required by this Section is in
force. The costs of such insurance obtained by Buyer, through and including the
effective date such insurance coverage is canceled or expires, shall be payable
on demand by the Credit Parties to Buyer, together with interest at the highest
non-usurious rate permitted by law on such amounts until repaid and any other
charges by Buyer in connection with the placement of such insurance. The costs
of such insurance, which may be greater than the cost of insurance which the
Credit Parties may be able to obtain on its own, together with interest thereon
at the highest non-usurious rate permitted by Law and any other charges incurred
by Buyer in connection with the placement of such insurance may be added to the
total Obligations due and owing by the Credit Parties hereunder and under the
Debentures to the extent not paid by the Credit Parties.

 



 24 

  

 

(h) ERISA Liabilities; Employee Plans. The Credit Parties shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Buyer immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Buyer of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

(i) Reporting Status; Listing. So long as Buyer owns, legally or beneficially,
any of the Securities, the Company shall: (i) file in a timely manner all
reports required to be filed under the Securities Act, the Exchange Act or any
securities Laws and regulations thereof applicable to the Company of any state
of the United States, or by the rules and regulations of the Principal Trading
Market; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of any shares of Common Stock issuable to Buyer under any of the
Transaction Documents upon the Principal Trading Market (subject to official
notice of issuance) and, take all reasonable action under its control to
maintain the continued listing, quotation and trading of its Common Stock
(including, without limitation, any shares of Common Stock issuable to Buyer
under any of the Transaction Documents) on the Principal Trading Market, and the
Company shall comply in all respects with the Company’s reporting, filing and
other Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Company shall promptly provide to Buyer copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.

 

 25 

  

 

(j) Rule 144. With a view to making available to Buyer the benefits of Rule 144
under the Securities Act (“Rule 144”), or any similar rule or regulation of the
SEC that may at any time permit Buyer to sell shares of Common Stock issuable to
Buyer under any Transaction Documents to the public without registration, the
Company represents and warrants that:

 

(i) the Company is, and has been for a period of at least ninety (90) days
immediately preceding the date hereof, subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act; (ii) the Company has filed all required
reports under Section 13 or 15(d) of the Exchange Act, as applicable, during the
twelve (12) months preceding the First Closing Date (or for such shorter period
that the Company was required to file such reports); and (iii) the Company is
not currently an issuer defined as a “Shell Company” (as hereinafter defined).
For the purposes hereof, the term “Shell Company” shall mean an issuer that
meets such a description as defined under Rule 144. In addition, so long as
Buyer owns, legally or beneficially, any securities of the Company, the Company
shall, at its sole expense:

 

(ii) Make, keep and ensure that adequate current public information with respect
to the Company, as required in accordance with Rule 144, is publicly available;

 

(iii) furnish to the Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by Buyer to permit the Buyer to sell
any of the shares of Common Stock acquired hereunder or under any other
Transaction Documents pursuant to Rule 144 without limitation or restriction;
and

 

 26 

  

 

(iv) promptly at the request of Buyer, give the Company’s transfer agent (the
“Transfer Agent”) instructions to the effect that, upon the Transfer Agent’s
receipt from Buyer of a certificate (a “Rule 144 Certificate”) certifying that
Buyer’s holding period (as determined in accordance with the provisions of Rule
144) for any portion of the shares of Common Stock issuable under any
Transaction Document which Buyer proposes to sell (or any portion of such shares
which Buyer is not presently selling, but for which Buyer desires to remove any
restrictive legends applicable thereto) (the “Securities Being Sold”) is not
less than six (6) months, and receipt by the Transfer Agent of the “Rule 144
Opinion” (as hereinafter defined) from the Company or its counsel (or from Buyer
and its counsel as permitted below), the Transfer Agent is to effect the
transfer (or issuance of a new certificate without restrictive legends, if
applicable) of the Securities Being Sold and issue to Buyer or transferee(s)
thereof one or more stock certificates representing the transferred (or
re-issued) Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent’s books and records. In this regard, upon Buyer’s request, the Company
shall have an affirmative obligation to cause its counsel to promptly issue to
the Transfer Agent a legal opinion providing that, based on the Rule 144
Certificate, the Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement (the “Rule
144 Opinion”). If the Transfer Agent requires any additional documentation in
connection with any proposed transfer (or re-issuance) by Buyer of any
Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the Transfer Agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer (or re issuance) of
the Securities Being Sold and the issuance of an unlegended certificate to any
such Buyer or any transferee thereof, all at the Company’s expense. Any and all
fees, charges or expenses, including, without limitation, reasonable attorneys’
fees and costs, incurred by Buyer in connection with issuance of any such
shares, or the removal of any restrictive legends thereon, or the transfer of
any such shares to any assignee of Buyer, shall be paid by the Company, and if
not paid by the Company, the Buyer may, but shall not be required to, pay any
such fees, charges or expenses, and the amount thereof, together with interest
thereon at the highest non-usurious rate permitted by law, from the date of
outlay, until paid in full, shall be due and payable by the Company to Buyer
immediately upon demand therefor, and all such amounts shall be additional
Obligations of the company to Buyer secured under the Transaction Documents.
Buyer shall endeavor to use counsel designated by the Company for any Rule 144
Opinion. In the event that the Company and/or its counsel refuses or fails for
any reason to render the Rule 144 Opinion or any other documents, certificates
or instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Buyer or any transferee thereof, then: (A) to the extent the Securities Being
Sold could be lawfully transferred (or re-issued) without restrictions under
applicable laws, Company’s failure to promptly provide the Rule 144 Opinion or
any other documents, certificates or instructions required to effectuate the
transfer (or re-issuance)of the Securities Being Sold and the issuance of an
unlegended certificate to any such Buyer or any transferee thereof shall be an
immediate Event of Default under this Agreement and all other Transaction
Documents; and (B) the Company hereby agrees and acknowledges that Buyer is
hereby irrevocably and expressly authorized to have counsel to Buyer render any
and all opinions and other certificates or instruments which may be required for
purposes of effectuating the transfer (or re-issuance) of the Securities Being
Sold and the issuance of an unlegended certificate to any such Buyer or any
transferee thereof, and the Company hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Company, transfer or re-issue any such Securities Being Sold as instructed by
Buyer and its counsel.

 

 27 

  

 

(k) Matters With Respect to Securities.

 

(i) Issuance of Conversion Shares. The parties hereto acknowledge that pursuant
to the terms of the Debentures, Buyer has the right, at its discretion during
the continuance of any Event of Default hereunder or under any Transaction
Documents, to convert amounts due under the Debentures into Common Stock in
accordance with the terms of the Debentures. In the event, for any reason, the
Company fails to issue, or cause its Transfer Agent to issue, any portion of the
Common Stock issuable upon conversion of the Debentures (the “Conversion
Shares”) to Buyer in connection with the exercise by Buyer of any of its
conversion rights under the Debentures, then the parties hereto acknowledge that
Buyer shall irrevocably be entitled to deliver to the Transfer Agent, on behalf
of itself and the Company, a “Conversion Notice” (as defined in the Debentures)
requesting the issuance of the Conversion Shares then issuable in accordance
with the terms of the Debentures, and the Transfer Agent, provided they are the
acting transfer agent for the Company at the time, shall, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue the Conversion Shares
applicable to the Conversion Notice then being exercised, and surrender to a
nationally recognized overnight courier for delivery to Buyer at the address
specified in the Conversion Notice, a certificate of the Common Stock of the
Company, registered in the name of Buyer or its nominee, for the number of
Conversion Shares to which Buyer shall be then entitled under the Debentures, as
set forth in the Conversion Notice.

 

(ii) Removal of Restrictive Legends. In the event that Buyer has any shares of
the Company’s Common Stock bearing any restrictive legends, and Buyer, through
its counsel or other representatives, submits to the Transfer Agent any such
shares for the removal of the restrictive legends thereon, whether in connection
with a sale of such shares pursuant to any exemption to the registration
requirements under the Securities Act, or otherwise, and the Company and or its
counsel refuses or fails for any reason to render an opinion of counsel or any
other documents or certificates required for the removal of the restrictive
legends, then the Company hereby agrees and acknowledges that Buyer is hereby
irrevocably and expressly authorized to have counsel to Buyer render any and all
opinions and other certificates or instruments which may be required for
purposes of removing such restrictive legends, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue any such shares without
restrictive legends as instructed by Buyer, and surrender to a common carrier
for overnight delivery to the address as specified by Buyer, certificates,
registered in the name of Buyer or its designees or nominees, representing the
shares of Common Stock to which Buyer is entitled, without any restrictive
legends and otherwise freely transferable on the books and records of the
Company.

 

(iii) Authorized Agent of the Company. The Company hereby irrevocably appoints
the Buyer and its counsel and its representatives, each as the Company’s duly
authorized agent and attorney-in-fact for the Company for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein. The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under Debentures remain
outstanding, and so long as the Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder or under any Transaction
Documents. In this regard, the Company hereby confirms to the Transfer Agent and
the Buyer that it can NOT and will NOT give instructions, including stop orders
or otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Buyer, or any
counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.

 

 28 

  

 

(iv) Injunction and Specific Performance. The Company specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Company of
any provision of this Section 7.2(j), the Buyer will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
of any provision of this Section 7.2(k) by the Company, the Buyer shall be
entitled to obtain, in addition to all other rights or remedies Buyer may have,
at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 7.2(k).

 

(l) Continued Due Diligence/Field Audits. The Company acknowledges that during
the term of this Agreement, Buyer and its agents and representatives undertake
ongoing and continuing due diligence reviews of the Credit Parties and its
business and operations. Such ongoing due diligence reviews may include, and the
Credit Parties do hereby agree to allow Buyer, to conduct site visits and field
examinations of the office locations of the Credit Parties, and the Assets and
records of each of them, the results of which must be satisfactory to Buyer in
Buyer’s sole and absolute discretion. In this regard, in order to cover Buyer’s
expenses of the ongoing due diligence reviews and any site visits or field
examinations which Buyer may undertake from time to time while this Agreement is
in effect, the Company shall pay to Buyer, within five (5) Business Days after
receipt of an invoice or demand therefor from Buyer, a fee of up to $10,000 per
year (based on four (4) expected filed audits and ongoing due diligence of
$2,500 per visit or audit) to cover such ongoing expenses. Failure to pay such
fee as and when required shall be deemed an Event of Default under this
Agreement and all other Transaction Documents. The foregoing notwithstanding,
from and after the occurrence of an Event of Default or any event which with
notice, lapse of time or both, would become an Event of Default, Buyer may
conduct site visits, field examinations and other ongoing reviews of the Credit
Parties’ records, Assets and operations at any time, in its sole discretion,
without any limitations in terms of number of site visits or examinations and
without being limited to the fee hereby contemplated, all at the sole expense of
the Company.

 

7.3 Reporting Requirements. The Credit Parties agree as follows:

 

(a) Financial Statements. The Credit Parties shall at all times maintain a
system of accounting capable of producing its individual and consolidated (if
applicable) financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to the Buyer or its authorized representatives such information
regarding the business affairs, operations and financial condition of the Credit
Parties as Buyer may from time to time request or require, including:

 

 29 

  

 

(i) As soon as available, and in any event, within ninety (90) days after the
close of each fiscal year, a copy of the annual audited financial statements of
the Company, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and reviewed by an independent certified public accountant reasonably
acceptable to Buyer, containing an unqualified opinion of such accountant;

 

(ii) as soon as available, and in any event, within sixty (60) days after the
close of each fiscal quarter, a copy of the quarterly financial statements of
the Company, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and certified as accurate in all material respects by the CEO or CFO of
the Company;

 

(iii) as soon as available, and in any event, within thirty (30) days following
the end of each calendar month, a copy of the financial statements of the
Company regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company.

 

No change with respect to the accounting principles shall be made by the Credit
Parties without giving prior notification to Buyer. The Credit Parties represent
and warrant to Buyer that the financial statements delivered to Buyer at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of the Credit Parties in all material respects. Buyer shall have the
right at all times (and on reasonable notice so long as there then does not
exist any Event of Default) during business hours to inspect the books and
records of the Credit Parties and make extracts therefrom.

 

(b) Additional Reporting Requirements. The Company shall provide the following
reports and statements to Buyer as follows:

 

(i) Income Projections; Variance. Within ten (10) days after the Effective Date,
the Company shall provide to Buyer an income statement projection showing, in
reasonable detail, the Company’s income statement projections for the twelve
(12) calendar months following the Effective Date (the “Income Projections”). In
addition, on the fifteenth (15th) day of every calendar month after the
Effective Date, the Company shall provide to Buyer a report comparing the Income
Projections to actual results. Any variance in the Income Projections to actual
results that is more than ten percent (10%) (either above or below) will require
the Company to submit to Buyer written explanations as to the nature and
circumstances for the variance.

 

 30 

  

 

(ii) Use of Proceeds; Variance. On the fifteenth (15th) day of every calendar
month after the Effective Date, the Company shall provide to Buyer a report
comparing the use of the proceeds from the sale of Debentures set forth in the
Use of Proceeds Confirmation, with the actual use of such proceeds. Any variance
in the actual use of such proceeds from the amounts set forth in the approved
Use of Proceeds Confirmation that is more than ten percent (10%) (either above
or below) will require the Company to submit to Buyer written explanations as to
the nature and circumstances for the variance.

 

(iii) Bank Statements. The Company shall submit to Buyer true and correct copies
of all bank statements received by the Credit Parties within five (5) days after
the Credit Parties’ receipt thereof from its bank.

 

(iv) Interim Reports. Promptly upon receipt thereof, the Company shall provide
to Buyer copies of interim and supplemental reports, if any, submitted to the
Company by independent accountants in connection with any interim audit or
review of the books of the Credit Parties.

 

(v) Aged Accounts/Payables Schedules. The Company shall, on the fifteenth (15th)
day of each and every calendar month, deliver to Buyer an aged schedule of the
accounts receivable of the Credit Parties, listing the name and amount due from
each Person and showing the aggregate amounts due from: (i) 0-30 days; (ii)
31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. The Company shall, on
the fifteenth (15th) day of each and every calendar month, deliver to Buyer an
aged schedule of the accounts payable of the Credit Parties, listing the name
and amount due to each creditor and showing the aggregate amounts due from: (v)
0-30 days; (w) 31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than
120 days, and certified as accurate by the CEO or CFO of the Company.

 

(c) Failure to Provide Reports. So long as Buyer owns, legally or beneficially,
any of the Securities, if the Company shall fail to timely provide any reports
required to be provided by the Company and/or Guarantors to the Buyer under this
Agreement or any other Transaction Document, in addition to all other rights and
remedies that Buyer may have under this Agreement and the other Transaction
Documents, Buyer shall have the right to require, at each instance of any such
failure, upon written notice to the Company, that the Company redeem 2.5% of the
aggregate amount of the Advisory Fee then outstanding, which cash redemption
payment shall be due and payable by wire transfer of Dollars to an account
designated by Buyer within five (5) Business Days from the date the Buyer
delivers such redemption notice to the Company.

 

(d) Covenant Compliance. The Company shall, within thirty (30) days after the
end of each calendar month, deliver to Buyer a Compliance Certificate,
confirming compliance by the Company with the covenants therein, and certified
as accurate by an officer of the Company.

 

(e) View Only Access. The Credit Parties shall provide Buyer view only access to
any and all accounts listed on the attached Schedule 6.22.

 

 31 

  

 

7.4 Fees and Expenses.

 

(a) Transaction Fees. The Company agrees to pay to Buyer a transaction advisory
fee equal to one percent (1%) of the amount of the Debentures purchased by Buyer
at the First Closing, which fee shall be due and payable on the Effective Date
and withheld from the gross purchase price paid by Buyer for the Debentures. In
the event of any Additional Closings, the Company shall pay to Buyer a
transaction advisory fee equal to one percent (1%) of the amount of the
Debentures purchased by Buyer at any such Additional Closings, which fee shall
be due and payable upon such Additional Closing and withheld from the gross
purchase price paid by Buyer for the Debentures at such Additional Closing.

 

(b) Due Diligence Fees. The Company agrees to pay to the Buyer a due diligence
fee equal to Fifteen Thousand and No/100 United States Dollars ($15,000.00),
which shall be due and payable in full on the Effective Date, or any remaining
portion thereof shall be due and payable on the Effective Date if a portion of
such fee was paid upon the execution of any term sheet related to this
Agreement.

 

(c) Document Review and Legal Fees. The Company agrees to pay to the Buyer or
its counsel a document review and legal fee equal to Twenty Thousand and No/100
United States Dollars ($20,000.00), which shall be due and payable in full on
the Effective Date, or any remaining portion thereof shall be due and payable on
the Effective Date if a portion of such fee was paid upon the execution of any
term sheet related to this Agreement. The Company also agrees to be responsible
for the prompt payment of all legal fees and expenses of the Company and its own
counsel and other professionals incurred by the Company in connection with the
negotiation and execution of this Agreement and the Transaction Documents.

 

(d) Other Fees. The Company also agrees to pay to the Buyer (or any designee of
the Buyer), upon demand, or to otherwise be responsible for the payment of, any
and all other costs, fees and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Buyer and of any experts and
agents, which the Buyer may incur or which may otherwise be due and payable in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Credit Parties to perform or observe any of the provisions of this
Agreement or any of the Transaction Documents. Included in the foregoing shall
be the amount of all expenses paid or incurred by Buyer in consulting with
counsel concerning any of its rights under this Agreement or any other
Transaction Document or under applicable law. To the extent any such costs,
fees, charges, taxes or expenses are incurred prior to the funding of proceeds
from the Closing, same shall be paid directly from the proceeds of the Closing.
All such costs and expenses, if not so immediately paid when due or upon demand
thereof, shall bear interest from the date of outlay until paid, at the highest
rate set forth in the Debenture, or if none is so stated, the highest rate
allowed by law. All of such costs and expenses shall be additional Obligations
of the Credit Parties to Buyer secured under the Transaction Documents. The
provisions of this Subsection shall survive the termination of this Agreement.

 

 32 

  

 

7.5 Advisory Fee. The Company agrees to pay a cash advisory fee equal to Three
Hundred Thousand and No/100 United States Dollars (US$300,000) (the “Advisory
Fee”), which shall be due and payable in full on the Effective Date. The Credit
Parties each acknowledge and agree that fees pursuant to this Section have been
fully earned by the Buyer as of the Effective Date and the Buyer has paid full
consideration for such fees as of the Effective Date.

 

7.6 Share Reserve. The Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, three (3) times such
number of shares of Common Stock as shall be necessary to effect the issuance of
the Conversion Shares under this Agreement or any other Transaction Documents
(collectively, the “Share Reserve”). The Company represents that it has
sufficient authorized and unissued shares of Common Stock available to create
the Share Reserve after considering all other commitments that may require the
issuance of Common Stock. The Company shall take all action reasonably necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Debentures that may be issuable hereunder. If upon receipt of
a conversion notice from the Buyer, the Share Reserve is insufficient to effect
the full conversion of the Debentures that may be issuable hereunder, the
Company shall take all required measures to implement an increase of the Share
Reserve accordingly. If the Company does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Company shall cause its authorized and unissued shares to be increased within
forty-five (45) days to an amount of shares equal to three (3) times the
Conversion Shares.

 

7.7 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of any Credit Party following the date hereof, within ten
(10) Business Days of such event, shall become an additional party hereto and
guarantor of the Company’s Obligation hereunder, and the Company shall take any
and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require. “Subsidiary” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock/units having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

 33 

  

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1 Buyer shall have executed the Transaction Documents and delivered them to
the Company.

 

8.2 The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Dates.

 

8.3 The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
located in the State of Nevada, as the Company may require in order to evidence
such Governmental Authorities’ approval of this Agreement, the Transaction
Documents and the purchase of the Debentures contemplated hereby.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 

9.1 First Closing. The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

(a) The Company, each Guarantor and/or the Chief Executive Officer (as
applicable) shall have executed and delivered the Transaction Documents
applicable to the First Closing and delivered the same to the Buyer.

 

 34 

  

 

(b) The representations and warranties of the Credit Parties shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the First Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the First Closing Date.

 

(c) The Buyer shall have received an opinion of counsel from counsel to the
Credit Parties in a form satisfactory to the Buyer and its counsel.

 

(d) The Buyer shall have received evidence in a form satisfactory to the Buyer
that the Company has authorized the Buyer to publish such press releases with
respect to this Agreement and the instant transaction, including, but not
limited to, a copy of an email delivered to Marketwire.com by the Company
whereby the Company authorizes the Buyer to use its name and, if applicable,
stock symbol, in connection with current or future press releases.

 

(e) The Credit Parties shall have executed and delivered to Buyer a closing
certificate, certified as true, complete and correct by an officer of the Credit
Parties, in substance and form required by Buyer, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate of good
standing evidencing the formation and good standing of the Credit Parties from
the secretary of state (or comparable office) from the jurisdiction in which the
each Credit Party is formed; (ii) the Credit Parties’ Organizational Documents;
(iii) copies of the resolutions of the board of directors of the Credit Parties
as adopted by the Credit Parties’ board of directors or managers, in a form
acceptable to Buyer; and (iv) resolution of the Guarantor’s shareholders,
approving and authorizing the execution, delivery and performance of the
Transaction Documents to which it is party and the transactions contemplated
thereby, in a form acceptable to the Buyer.

 

(g) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(h) The Buyer shall have received copies of UCC search reports, issued by the
Secretary of State of the state of incorporation or residency, as applicable, of
the Credit Parties, dated such a date as is reasonably acceptable to Buyer,
listing all effective financing statements which name the Credit Parties, under
their present name and any previous names, as debtors, together with copies of
such financing statements.

 

(i) The Credit Parties shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may require to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.

 

 35 

  

 

9.2 Additional Closing. Provided the Buyer is to purchase additional Debentures
in accordance with Section 4.4 at an Additional Closing, the obligation of the
Buyer hereunder to accept and purchase the Debentures at any Additional Closing
is subject to the satisfaction, at or before the Additional Closing Date, of
each of the following conditions:

 

(a) The Credit Parties shall have executed the Transaction Documents applicable
to the Additional Closing and delivered the same to the Buyer.

 

(b) The representations and warranties of the Credit Parties shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the Additional Closing Date.

 

(c) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(d) No default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under this Agreement or any other
Transaction Documents.

 

(e) The Credit Parties shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may require to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.

 

 36 

  

 

ARTICLE X

INDEMNIFICATION

 

10.1 Company’s and the Guarantors’ Obligation to Indemnify. In consideration of
the Buyer’s execution and delivery of this Agreement and acquiring the
Securities hereunder, and in addition to all of the Company’s and the
Guarantors’ other obligations under this Agreement, the Company and each
Guarantor hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company and each Guarantor does hereby
agree to hold the Buyer Indemnified Parties forever harmless, from and against
any and all Claims made, brought or asserted against the Buyer Indemnified
Parties, or any one of them, and Company and each Guarantor hereby agrees to pay
or reimburse the Buyer Indemnified Parties for any and all Claims payable by any
of the Buyer Indemnified Parties to any Person, including reasonable attorneys’
and paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company and the Guarantors in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company and the Guarantors contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Debentures, or the status
of the Buyer or holder of any of the Securities, as a buyer and holder of such
Securities in the Company. To the extent that the foregoing undertaking by the
Company and the Guarantors may be unenforceable for any reason, the Company and
the Guarantors shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company: Star Mountain Resources, Inc.   8307 Shaffer Parkway, Suite
201   Littleton, CO 80127   Attention: Wayne Rich   E-Mail:
wrich@starmountainresources.com     With a copy to: Legal & Compliance LLC
(which shall not constitute notice) 330 Clematis Street, Suite 217   West Palm
Beach, FL 33401



  Attention: Laura Anthony, Esq.     Lazarus Rothstein, Esq.



  E-Mail: lanthony@legalandcompliance.com     lrothstein@legalandcompliance.com
      If to the Buyer: TCA Global Credit Master Fund, LP   3960 Howard Hughes
Parkway, Suite 500   Las Vegas, NV 89169   Attn: Mr. Robert Press   E-Mail:
bpress@tcaglobalfund.com     With a copy to: Lucosky Brookman LLP (which shall
not constitute notice) 101 Wood Avenue South, 5th Floor   Woodbridge, NJ 08830  
Attn: Seth A. Brookman, Esq.   E-Mail: sbrookman@lucbro.com

 

 37 

  

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

11.2 Obligations Absolute. None of the following shall affect the Obligations of
the Company and the Guarantors to Buyer under this Agreement, Buyer’s rights
with respect to the Collateral or any other Transaction Documents:

 

(a) acceptance or retention by Buyer of other property or any interest in
property as security for the Obligations;

 

(b) release by Buyer of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than Company and the Guarantors);

 

(c) release, extension, renewal, modification or substitution by Buyer of the
debentures or any other Transaction Documents; or

 

(d) failure of Buyer to resort to any other security or to pursue the Company or
any other obligor liable for any of the Obligations of the Company and the
Guarantors hereunder before resorting to remedies against the Collateral.

 

11.3 Entire Agreement. This Agreement and the other Transaction Documents: (i)
are valid, binding and enforceable against the Company, the Guarantors and Buyer
in accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Company, the Guarantors
and Buyer. No promises, either expressed or implied, exist between the Company,
the Guarantors and Buyer, unless contained herein or in the Transaction
Documents. This Agreement and the Transaction Documents supersede all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution hereof.

 

 38 

  

 

11.4 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Transaction Documents, or
consent to any departure by the Company or the Guarantors therefrom, shall in
any event be effective unless the same shall be in writing and signed by Buyer,
and then such waiver or consent shall be effective only for the specific purpose
for which given.

 

11.5 WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE GUARANTORS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF
THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE
GUARNATORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BUYER PURCHASING THE DEBENTURES.

 

11.6 MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE THE DEBENTURES, THE
COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA; PROVIDED,
HOWEVER, BUYER MAY, AT BUYER’S SOLE OPTION, ELECT TO BRING ANY ACTION IN ANY
OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND
GUARANTORS AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.

 

 39 

  

 

11.7 Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debentures, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Buyer may at any time sell one or more participations in the
Debentures. The Company and the Guarantors may not sell or assign this
Agreement, any Transaction Document or any other agreement with Buyer, or any
portion thereof, either voluntarily or by operation of law, nor delegate any of
its duties of obligations hereunder or thereunder, without the prior written
consent of Buyer, which consent may be withheld or conditioned in Buyer’s sole
and absolute discretion. This Agreement shall be binding upon Buyer, the
Guarantors and the Company and their respective legal representatives,
successors and permitted assigns. All references herein to a Company or the
Guarantor shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Company”, or
“Guarantor” shall be deemed to include all joint venturers or partners thereof,
who shall be jointly and severally liable hereunder.

 

11.8 Publicity. Buyer shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use its best efforts to consult Buyer in connection
with any such press release or other public disclosure prior to its release and
Buyer shall be provided with a copy thereof upon release thereof. Buyer shall
have the right to make any press release with respect to the transactions
contemplated hereby without Company’s approval. In addition, with respect to any
press release to be made by Buyer, the Company hereby authorizes and grants
blanket permission to Buyer to include the Company’s stock symbol, if any, in
any press releases. The Company shall, promptly upon request, execute any
additional documents of authority or permission as may be requested by Buyer in
connection with any such press releases.

 

11.9 Binding Effect. This Agreement shall become effective upon execution by the
Company, the Guarantors and Buyer.

 

11.10 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

 40 

  

 

11.11 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

11.11 Survival of Company’s and the Guarantors’ Representations. All covenants,
agreements, representations and warranties made by the Company and the
Guarantors herein shall, notwithstanding any investigation by Buyer, be deemed
material and relied upon by Buyer and shall survive the making and execution of
this Agreement and the Transaction Documents and the sale and purchase of the
Debentures, and shall be deemed to be continuing representations and warranties
until such time as the Company and the Guarantors have fulfilled all of its
Obligations to Buyer hereunder and under all other Transaction Documents, and
Buyer has been indefeasibly paid in full.

 

11.12 Time of Essence. Time is of the essence in making payments of all amounts
due Buyer under this Agreement and the other Transaction Documents and in the
performance and observance by the Company and the Guarantors of each covenant,
agreement, provision and term of this Agreement and the other Transaction
Documents. The parties agree that in the event that any date on which
performance is to occur falls on a day other than a Business Day, then the time
for such performance shall be extended until the next Business Day thereafter
occurring.

 

11.13 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and the Guarantors hereby agree to fully, finally and forever release
and forever discharge and covenant not to sue Buyer, and/or any other Buyer
Indemnified Parties from any and all Claims, debts, fees, attorneys’ fees,
liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any and all Claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including each of the Transaction Documents, entered into
by the Company and the Guarantors with Buyer and any and all Claims that the
Company and the Guarantors do not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect their decision to enter into this Agreement or the
related Transaction Documents.

 

11.15 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

 41 

  

 

11.16 Compliance with Federal Law. The Company shall: (i) ensure that no Person
who owns a controlling interest in or otherwise controls the Company is or shall
be listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury, included in any Executive Orders or any other
similar lists from any Governmental Authority, foreign or national; (ii) not use
or permit the use of the proceeds of the Debentures to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply with all applicable Lender Secrecy Act laws and
regulations, as amended. As required by federal law and Buyer’s policies and
practices, Buyer may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.

 

11.17 Termination. Upon payment in full of all outstanding Debentures purchased
hereunder, together with all other charges, fees and costs due and payable under
this Agreement or under any of the Transaction Documents, this Agreement and all
of the Transaction Documents shall automatically terminate and Buyer agrees to
assist the Company in securing the immediate release of any and all collateral
rights held by the Buyer.

 

11.18 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.19 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

11.20 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21 Further Assurances. The Company and the Guarantors will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

11.22 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

[signature pages follow]

 

 42 

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:       STAR MOUNTAIN RESOURCES, INC.         By: /s/ Wayne Rich   Name:
Wayne Rich   Title: Chief Financial Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Wayne Rich, the Chief Financial Officer of
Star Mountain Resources, Inc., a Nevada corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

 43 

  



 

BUYER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Master Fund GP, Ltd. Its: General Partner

 

By: /s/ Robert Press   Name: Robert Press   Title: Managing Director  

 

 44 

  



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

BOLCAN MINING CORPORATION

 

By:     Name: Mark Osterberg   Title: President  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Mark, the President of Bolcan Mining
Corporation, a Nevada corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

 45 

  



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:         BALMAT HOLDING CORP.         By: /s/ Wayne Rich   Name: Wayne
Rich   Title: Chief Financial Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Wayne Rich, the Chief Financial Officer of
Balmat Holding Corp., a Nevada corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

 46 

  



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       ST. LAWRENCE ZINC COMPANY, LLC         By: /s/ Wayne Rich  
Name: Wayne Rich   Title: Chief Financial Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Wayne Rich, the Chief Financial Officer of St.
Lawrence Zinc Company, LLC, a Delaware limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

 47 

  



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       NORTHERN ZINC LLC         By: /s/ Wayne Rich   Name: Wayne Rich
  Title: Chief Financial Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Wayne Rich, the Chief Financial Officer of
Northern Zinc LLC, a Delaware limited liability company, who is personally known
to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

 48 

  



 

EXHIBIT A

 

FORM OF DEBENTURE

 

 49 

  



 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

 50 

  



 

EXHIBIT C

 

FORM OF MORTGAGE

 

 51 

  



 

EXHIBIT D

 

FORM OF GUARANTY

 

 52 

  



 

EXHIBIT E

 

FORM OF PLEDGE AGREEMENT

 

 53 

  



 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

 54 

  



 

EXHIBIT G

 

FORM OF INTERCREDITOR AGREEMENT

 

 55 

  



 

EXHIBIT H

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

 56 

  



 

EXHIBIT I

 

FORM OF SUBORDINATION AGREEMENT

 

 57 

  



 

EXHIBIT J

 

FORM OF USE OF PROCEEDS CONFIRMATION

 

 58 

  



 

EXHIBIT K

 

FORM OF VALIDITY CERTIFICATE

 

 59 

  



 

SCHEDULE 1.1

 

MORTGAGED PROPERTY

 

[Lender to insert]

 

 60 

  



 

SCHEDULE 6.1

 

SUBSIDIARIES

 

Northern Zinc LLC

St. Lawrence Zinc Company, LLC

Balmat Holding Corp.

Bolcan Mining Corporation

 

 61 

  



 

SCHEDULE 6.10

 

ABSENCE OF LITIGATON OR ADVERSE MATTERS

 

Michael Christiansen Stipulated Agreement Liability

 

The Company entered into an agreement with Michael Christiansen
(“Christiansen”), a former officer of the Company on August 13, 2013 (the
“Stipulated Agreement”) to pay Christiansen $123,272 (the “Amount Due”) relating
to a promissory note, accrued compensation and out-of-pocket expenses incurred
on behalf of the Company. The Amount Due was to be paid as follows: $10,500 on
or before August 15, 2013; $10,500 on or before September 15, 2013; $10,500 on
or before October 15, 2013; and the balance in installments of $15,000 beginning
on the earlier of (a) the first day of the month following the date on which the
Company receives at least three million dollars of equity funding, or (b)
December 31, 2014.

 

As of April 25, 2016, the payment of this Stipulated Agreement was in default
with $79,272 still owed Christiansen.

 

Lanesborough, LLC Consulting Services Agreement

 

On January 4, 2016 the Company terminated for cause the Consulting Services
Agreement between the Company and Lanesborough, LLC (“Lanesborough”) dated
November 2, 2015 (the “Agreement”). The Agreement was entered into as part of
the Company’s agreement to acquire the Balmat mine. Further, the principal of
Lanesborough is the former member of Aviano Financial Group, LLC, the former
sole member of Northern Zinc, LLC. Lanesborough has disputed the termination and
has demanded payment of the amounts due under the Agreement for the balance of
its term. As of the date of termination, the Agreement called for payments of
$10,000 per month until its expiration which is, assuming a court determined
that the Company’s termination of the Agreement was without cause, January 3,
2017. The Company disputes Lanesborough’s demand for payment.

 

Fognani & Faught, PLLC Promissory Note Dated November 2, 2015

 

The Company is currently in default under the November 2, 2015 original
principal balance $540,000 promissory note issued to Aviano’s legal counsel
Fognani & Faught, PLLC bearing interest at 8% per annum for payment of legal
fees relating to the Balmat Acquisition (the “Fognani Note”). The Company is
obligated to pay $50,000 per month for ten consecutive months with a final
payment of $40,000 plus accrued interest due on the 15th day of the eleventh
month. As of April 28, 2016, the Company had paid $250,000 as provided for in
the Fognani Note leaving a principal balance of $290,000. The balance due under
the Fognani Note has been included in the use of proceeds and will be paid from
those proceeds.

 

 62 

  



 

SCHEDULE 6.11

 

BRIDGE LOAN

 

On June __, 2016, in exchange for $250,000 the Company issued to one of its
officers and a director (i) Convertible Note in the aggregate principal amount
of $250,000 that bears simple interest at the rate of 15% per annum and is
payable by the Company on a lump sum basis with respect to principal and
interest on or before June 30, 2017 unless earlier repaid at the sole option of
the Company or converted into common stock at the option of the holder at a
conversion price of $0.50 per share, and (ii) a warrant to purchase 250,000
shares of the Company’s common stock at $1.00 per share for a period of three
years from the date of issuance. The conversion price of in the convertible note
and the number of shares of common stock issuable upon exercise of the warrants
is subject to proportional adjustment in the event of stock splits, stock
dividends and similar corporate events. A holder of the convertible note and
warrants will be entitled to piggy-back registration rights for the shares of
the Company’s common stock issuable upon conversion of the convertible note and
upon exercise of the warrants.

 

 63 

  



 

SCHEDULE 6.13

 

REAL PROPERTY

 

(See Attached)

 

 64 

  



 

SCHEDULE 6.13

 

REAL PROPERTY (continued)

 

Concessions - Mineral Rights and Leases

 

As noted in the attached, certain of the agreements granting concessions have
expired. Notwithstanding the expiration of such agreements, St. Lawrence Zinc
Company, LLC has continued to make the annual payments required thereunder and
the grantors of the concessions have continued to accept such payments without
dispute

 

(See Attached)

 

 65 

  



 

SCHEDULE 6.17

 

LABOR AND EMPLOYMENT MATTERS

 

None

 

 66 

  



 

SCHEDULE 6.19

 

TAX MATTERS

 

Northern Zinc LLC has not filed its tax return for 2014. Since this is a pass
through entity, however, no tax is due.

 

REAL ESTATE TAX PAYMENTS DUE

 

2016 Town/County Tax Bills - Town of Fowler

 

    Second   Third  Parcel  Tax Map Number  Installment   Installment  1  403800
199.001-2-52  $350.64   $350.64  2  403800 187.069-1-38   453.66    453.66  3 
403800 187.003-1-4.11/21   3,024.30    3,024.30  4  403800 187.003-1-4.11/20 
 2,419.44    2,419.44  5  403800 187.003-1-4.11/18   20,541.09    20,541.09  6 
403800 187.003-1-4.11/17   1,814.58    1,814.58  7  403800 187.003-1-4.11/15 
 7,185.75    7,185.75  8  403800 187.003-1-4.11/14   8,468.06    8,468.06  9 
403800 187.003-1-4.11/13   6,048.61    6,048.61  10  403800 187.003-1-4.11/12 
 725.84    725.84  11  403800 187.003-1-4.11/11   677.44    677.44  12  403800
187.003-1-4.11/10   18,145.84    18,145.84  13  403800 187.003-1-4.11/9 
 11,419.78    11,419.78  14  403800 187.003-1-4.11/7   6,048.61    6,048.61  15 
403800 187.003-1-4.11/5   1,209.72    1,209.72  16  403800 187.003-1-4.11/3 
 3,024.30    3,024.30  17  403800 187.003-1-4.11/2   14,516.67    14,516.67  18 
403800 187.003-1-4.11   471.79    471.79  19  403800 187.003-1-1   1,209.72  
 1,209.72  20  403800 186.004-1-44   350.64    350.64  21  403800
186.004-1-33.11   355.66    355.66     Estimated finance charges   2,500.00  
 2,500.00        $110,962.14   $110,962.14 

 

STATE SALES TAXES DUE

 

Estimated state sales taxes due to State of New York  $5,200 

 

 67 

  



 

SCHEDULE 6.22

 

BANK ACCOUNTS; BUSINESS LOCATIONS

 

Bank: Wells Fargo

 

Account Name: SMRS Checking Account

 

Routing Number: 121-000-248

 

Account Number: 5130703407

 

Authorized Signatories: Donna Moore, Mark Osterberg (in process of being added:
Joe Marchal, Tom Bidgood and Wayne Rich)

 

Bank: Wells Fargo

 

Account Name: SMRS Savings Account

 

Routing Number: 121-000-248

 

Account Number: 3216627608

 

Authorized Signatories: Donna Moore, Mark Osterberg (in process of being added:
Joe Marchal, Tom Bidgood and Wayne Rich)

 

Bank: Bank of America

 

Account Name: SMRS Checking Account

 

Routing Number: 026-009-593

 

Account Number: 457029374328

 

 68 

  

 

Authorized Signatories: Donna Moore, Mark Osterberg (in process of being added:
Joe Marchal, Tom Bidgood and Wayne Rich)

 

Bank: Bank of America

 

Account Name: SMRS Savings Account

 

Routing Number: 026-009-593

 

Account Number: 457007358117

 

Authorized Signatories: Donna Moore, Mark Osterberg (in process of being added:
Joe Marchal, Tom Bidgood and Wayne Rich)

 

Bank: Community Bank

 

Account Name: St. Lawrence Zinc Checking Account

 

Routing Number: 021-307-559

 

Account Number: 0102138724

 

Authorized Signatories: Joe Marchal, Mark Osterberg, Wayne Rich, Ryan
Schermerhorn, Mike Porter and Fred Morrill

 

Bank: Gouverneur Savings & Loan

 

Account Name: Certificate of Deposit Account – cash reclamation bond held in
escrow for New York State Department of Environmental Conservation

 

Routing Number: n/a

 

Account Number: 7500579254

 

Authorized Signatories: Joe Marchal, Mark Osterberg, Wayne Rich and Ryan
Schermerhorn

 

Business Location(s):

 

Headquarter Office: 8307 Shaffer Parkway, Suite 201, Littleton, Colorado 80127

 

Accounting Office: 605 W. Knox Road, Suite 202, Tempe, Arizona 85284*

 

Balmat Mine: 408 Sylvia Lake Road, Gouverneur, New York 13642

 

*In process of being moved to Headquarter’s office

 

 69 

  

 

SCHEDULE 6.23

 

ENVIRONMENTAL LAWS

 

Our Balmat Mine in New York is subject to federal and state environmental laws,
regulations and permits. The federal agency responsible for regulatory
jurisdiction is the Environmental Protection Agency. The state agency with
regulatory jurisdiction is the New York State Department of Environmental
Conservation. We operate under approvals and permits granted by both agencies.
As of December 31, 2015, the Company had posted a cash surety bond with the
state of New York totaling $1.6 million. We also have in place a reclamation
plan that we believe meets all legal and regulatory requirements. At December
31, 2015, $17.9 million was accrued for estimated future reclamation activities
at our Balmat Mine site.

 

Our Chopar Project in the Star Mining district of southern Utah is also subject
to federal and state environmental laws, regulations and permits. The
governmental agencies and regulators tasked with implementing and enforcing
these laws and regulations include the Bureau of Land Management, the Mine
Safety and Health Administration, the Utah Department of Natural Resources, the
Utah State Institutional Trust Lands Administration, the Utah Department of
Environmental Quality, the Environmental Protection Agency, and the Bureau of
Alcohol, Tobacco, Firearms and Explosives. As of December 31, 2015, the Company
had a surety bond with the State of Utah totaling $24,000 to ensure
environmental reclamation of disturbed areas.

 

 70 

  

